Filed 1/29/21 P. v. Fields CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080454
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF176927A)
                    v.

    BRITTANY NICOLE FIELDS,                                                               OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Judith K.
Dulcich, Judge.
         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Peña, Acting P.J., Smith, J. and Meehan, J.
       Appointed counsel for defendant Brittany Nicole Fields asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of her right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       Between April 9, 2019, and May 30, 2019, defendant committed seven armed
robberies at various stores and restaurants in Bakersfield.1
       On July 25, 2019, the Kern County District Attorney charged defendant with
seven counts of robbery (Pen. Code, § 215.5, subd. (c);2 counts 1–7). As to each count,
the information further alleged that defendant personally used a firearm in the
commission of the offenses (§ 12022.53, subd. (b)), had suffered a prior serious felony
conviction (§ 667, subd. (a)), had suffered a prior “strike” conviction within the meaning
of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)), and had
served a prior prison term (§ 667.5, subd. (b)).
       On September 11, 2019, defendant pled no contest to two counts of robbery
(counts 1 & 2) and admitted the prior serious felony allegation (§ 667, subd. (a)) in
exchange for 15 years in prison and dismissal of the remaining counts with a Harvey3
waiver.
       On October 10, 2019, the trial court sentenced defendant to the agreed-upon term
of 15 years in prison, as follows: on count 1, 10 years (five years, doubled pursuant to
the Three Strikes law), plus a five-year prior serious felony enhancement; and on count 2,


1      The parties stipulated to a factual basis from the preliminary hearing transcript.
2      All statutory references are to the Penal Code.
3      People v. Harvey (1979) 25 Cal.3d 754 (Harvey).


                                             2.
10 years, to be served concurrently to the term in count 1. The court ordered that
defendant pay restitution to the victims in counts 1 and 2, and also to the remaining
victims of the dismissed counts.4
       On December 13, 2019, defendant filed a notice of appeal.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




4       Section 1192.3, subdivision (b) states that “[i]f restitution is imposed which is
attributable to a count dismissed pursuant to a plea bargain, … the court shall obtain a
[Harvey] waiver … from the defendant as to the dismissed count.” A Harvey waiver
“allow[s] the sentencing judge to consider [the defendant’s] entire criminal history,
including any unfiled or dismissed charges.” (People v. Goulart (1990) 224 Cal.App.3d
71, 80; People v. Snow (2012) 205 Cal.App.4th 932, 937.)
       Defendant’s plea form included the following Harvey waiver: “I understand that
although some charges will be dismissed as a result of my plea of guilty or no contest, I
agree that the sentencing judge may nevertheless consider the facts underlying the
dismissed counts/cases, including determining any additional restitution that I may have
to pay, in deciding the sentence in my case.”


                                            3.